PER CURIAM.
Menelek Willis appeals from the denial of his motion for postconviction relief alleging ineffective assistance of counsel. Because the record does not conclusively refute his claim, see Fla. R.App. P. 9.140(i), we reverse and remand for an evidentiary hearing on his claim that trial counsel should have moved to suppress his statements to police because they were obtained without an effective waiver, taking into specific consideration his age and his parents’ absence from the questioning.
Reversed and remanded.